Citation Nr: 1729063	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  10-27 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder prior to February 17, 2011. 

2.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder from February 17, 2011 to February 26, 2013. 

3.  Entitlement to service connection for low back pain. 

4.  Entitlement to total disability based on individual unemployability.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.




ATTORNEY FOR THE BOARD

N.Yeh., Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia.  

The Veteran was granted service connection for PTSD by a February 2009 rating decision.  He was later granted a 100 percent disability rating effective February 2013.  The Veteran disagrees and asserts an earlier effective date.  The Veteran also claims service connection for a low back pain.  

The matters are now before the Board for appellate consideration.  


FINDINGS OF FACTS

1.  Prior to February 17, 2011, the Veteran's PTSD was productive of no more than occupational and social impairment with occasional decrease in work efficiency due to symptoms such as depressed mood, chronic sleep impairment, and impairment. 

2.  From February 17, 2011 to February 26, 2013, the Veteran's PTSD was productive of no more than occupational and social impairment with deficiencies in most areas, such as work, school, and family relations. 

3.  The Veteran's low back pain is not etiologically related to or aggravated by his military service.  

4.  The Veteran's service-connected disabilities, with a collective rating of 80 percent for his service connected coronary artery disease and diabetes mellitus, (not including PTSD) have persistently been of sufficient severity to render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to February 17, 2011, the criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  From February 17, 2011 to February 26, 2013, the criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for service connection for the Veteran's low back pain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

4.  The criteria for entitlement to a total disability ratings for compensation based on unemployability of the individual has been met.  38 U.S.C.A. §§ 1114, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided this required notice and information regarding his claim for service connection for low back pain in a letter dated July 3, 2008.  He has not alleged any notice deficiency during the processing and adjudication of her claims.  

The Veteran is also challenging the initial evaluation assigned following the grant for service connection for PTSD.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, private treatment records, providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein.  The Veteran was afforded VA examinations for his PTSD claim in September 2008, March 2010, and July 2013.  The Veteran was also afforded a VA examination for his back condition in February 2016.  The Board finds that the VA examination reports are adequate to decide the case because it is predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  See 38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  



II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).
Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness. Falzone v. Brown, Vet. App. 398 (1995).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

A 30 percent disability rating is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty understanding complex commands, impairment of short and long term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent disability rating is assigned where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126 (b). 

a.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder

The Veteran was granted a 30 percent disability rating by January 2010 rating decision.  It is the Veteran's contention that he is entitled to a rating greater than 30 percent due to his symptoms.  The Veteran had been attending PTSD group therapy sessions and was afforded a VA psychiatric examination in September 2008.  There, he reported that while he has been able to maintain his relationship with his immediate family, he has problems developing social relationship with others.  He does not have any close friends and makes no effort in visiting other people.  He enjoys spending time with his grandchildren but does not attend church as often as before.  The Veteran also added that he experienced depressed moods that fluctuate and occur very often, causing him to have crying spells and a tendency to isolate himself.  In addition, the Veteran also suffer from poor sleep, getting only about 4 hours of sleep per night.  The examiner reported that the Veteran appeared positive during the examination.  He smiled and laughed at times during the meeting and did not show any signs of emotional distress.  There was no impairment of thought process or communication.  The Veteran denied any delusions or hallucinations and denied any thoughts of suicide and homicidal ideations.  He maintained proper eye contact and demonstrated an appropriate behavior throughout.  The Veteran showed adequate personal hygiene and maintained basic activities of living.  The examiner also noted that the Veteran was oriented and indicated no significant memory impairment or obsessive-compulsive behavior.  The Veteran's speech was within normal limits and there were no reports of panic attacks of excessive anxiety.  

In March 2010, the Veteran was afforded another VA examination.  He reported to the examiner that he lied about having a good relationship with his wife in the previous examination.  He explained that the reason for the lie was because he felt that his job was at risk.  As of this meeting, the Veteran admits that his relationship with his wife has deteriorated due to an affair that he had.  Consequently, this has upset his relationship with his daughters as well.  The Veteran still has not developed new social interactions and does not have any close friends.  Aside from other Veterans in his VA groups, he keeps away from other groups and organizations, including churches.  He avoids crowds due to his hypervigilance and irritability.  Outside of work, he works on his lawn and often watches television.  The examiner noted that the Veteran's affect was broad.  His mood fluctuated from within normal limits to dysphoric and broke down to tears at one point during the examination.  The examiner noted that there was no impairment of thought processing or communication.  The Veteran did not experience delusions or hallucinations, and denied suicidal or homicidal thoughts.  The Veteran demonstrated adequate personal hygiene and basic activities of daily living.  The Veteran did report some mild memory difficulties such as forgetting what his wife tells him and forgetting to run errands.  The examiner found no signs of obsessive compulsive behaviors. The Veteran's speech was within normal limits and he showed no signs of panic attacks.  Furthermore, the Veteran now reports incidents of anger outbursts, anxiety, and decreased interest in things.  He continues to remain isolated from others and spends a lot of time recalling his experiences from Vietnam.  His sleep pattern has not improved and he continues to have nightmares.  The Veteran now only gets roughly three hours of sleep per night.  The examiner opined that the Veteran's PTSD symptoms have worsened since his last examination but added that it was not the cause of his unemployment.  

The Board finds that based on the consistent medical evidence, the Veteran's PTSD symptoms most proximate a 30 percent disability rating.  The evidence as a whole suggests that there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms such as chronic sleep impairment, depressed mood, and hypervigilance, behavior of isolation, anger outburst, and irritability.  Throughout the examinations, the Veteran showed his ability to maintain his physical appearance and his speech.  

Consideration has been given to assigning a higher disability evaluation for the Veteran's PTSD.  However, the Veteran's symptoms described in both the medical report and the lay statements do not indicate that the Veteran experiences the symptoms associated with a 50 percent, 70 percent, or 100 percent disability evaluation.  During this time period, the Veteran has not demonstrated evidence of stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands and memory loss.  The evidence also does not show that the Veteran has impaired judgment or abstract thinking.  Under a 70 percent disability rating, the Board does not find that the Veteran has occupational and social impairment with deficiencies in most areas such as work and family relations.  The evidence does not indicate that the Veteran has expressed suicidal ideation, exercise poor judgment, obsessional rituals that interfere with routine activities, with speech intermittently illogical, obscure or irrelevant, nor does he experience near-continuous panic or depression affecting the ability to function independently.  The Board does not find that the Veteran is entitled to a 100 percent disability rating because the evidence does not suggest a total occupational and social impairment, due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations.  Nor has the Veteran displayed grossly inappropriate behavior to the point of endangering himself or others.  The record also does not show that he suffers from disorientation to time or place, memory loss for his name or the names of his close relatives.  

b.  Entitlement to a disability rating in excess of 70 percent effective February 17, 2011 to February 27, 2013 for posttraumatic stress.

A February 2011 psychiatric treatment record reported that the Veteran expressed worsening symptoms of PTSD.  He stated to the physician that he felt more irritable, anxious, hypervigilant, and preferred to isolate himself in his home.  During the session, the physician noted that the Veteran still maintained adequate grooming and displayed a cooperative attitude.  His thought process was linear and logical, his judgment seemed fair, and no suicidal or homicidal ideations were reported.  The Veteran also denied any auditory or visual hallucinations.  

In May 2011, the Director of a PTSD Program from a VA treatment facility issued a statement indicating that the Veteran should be entitled to a disability rating greater than 30 percent.  He stated that since service, the Veteran has consistently reported recurrent and vivid nightmares, frequent intrusive thoughts, significant sleep problems, occasional flashbacks with auditory and visual hallucinations, increased irritability and frustration, anger outburst, depressed mood, hypervigilance, lethargy, social withdrawal, and concentration deficits.  The Veteran has attended regular group therapy and individual treatment, but his PTSD symptoms have not subsided.  

In a November 2011 psychiatric treatment record, the Veteran reported to the physician that he has become more depressed and has lost interest in things.  His sleep pattern has not improved and has low energy as a result.  The physician reported that despite the Veteran's increase in depression, his thought process remained linear, logical, and goal oriented.  His speech was fluent, non-pressured, relevant, and coherent.  He still possessed fair judgment and denied any auditory or visual hallucinations.  

In an April 2012 treatment record, the Veteran complained about the stress in his life but added that he has been managing it relatively well, particularly his anxiety and sleep.  The Veteran denied suicidal and homicidal thoughts, and denied hallucinations.  Later in an October 2012 treatment record, the Veteran demonstrated consistent symptoms.  He expressed to the physician that he has remained isolated from others and still experiences a level of irritability and hypervigilance.  He continues to deny any suicidal and homicidal thoughts.  The physician noted that the Veteran's speech remained relevant and coherent.  The Veteran was oriented to time and place, and still showed no signs of suffering from hallucinations.  

The Veteran contends that his PTSD symptoms warrant a 100 percent disability rating since February 2011.  Based on the collective medical evidence, the Veteran did not display symptoms such as gross impairment in thought processes or communication, and gross inappropriate behavior.  There was no substantial evidence of persistent hallucinations or delusions.  There was no indication that the Veteran had expressed suicidal or homicidal ideations.  There was no evidence of the Veteran posing as a threat to himself or others.  While the Veteran might suffer from mild memory loss, it does not rise to the level of forgetting names of family members or disorientation of time and place.  

The Board however, notes that while the May 2011 statement from the Director of a PTSD Program listed auditory and visual hallucinations as one of the Veteran's symptoms, no elaboration or frequency of occurrences were described.  The Veteran did discuss a time when he believed he had experienced hallucinations in a May 2013 treatment record.  However, he immediately admitted that what he perceived as hallucinations were in fact only reflections of light.  Based on the Director's May 2011 letter, the Veteran attended a PTSD group therapy on various occasions in 2008.  There, he was able to discuss his experiences and his symptoms with other members.  However, while the topics of suicide and hallucinations were discussed, the Veteran did not demonstrate any indication that he personally suffer from suicidal thoughts and hallucinations.  Throughout the years, the Veteran has consistently denied auditory or visual hallucinations.  The physicians and examiners have also consistently noted that the Veteran has maintained proper hygiene, that his thought process has been logical and coherent, and that the Veteran possessed fair judgment.  

Based on the collective probative medical evidence of record, a disability rating greater than 70 percent for the period from February 17, 2011 to February 27, 2013 is not warranted.  

III.  Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38. U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a)(2016).  "To establish a right to compensation for a present disability, a Veteran must show," (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e. a nexus, between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Service connection for certain chronic diseases, such as arthritis, will be rebuttably presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran contends that his current low back condition is a result of his military service.  His Service Treatment Records (STRs) did note an occurrence of back pain in December 1967.  However, in July 1969, aside from a typed note regarding a presence of a scar on the left side of his back, the Veteran's 'spine' was marked as normal.  There were no other indication of further back conditions in his STRs.  

In March 1991, the Veteran visited an Orthopedic Clinic where he complained of low back pain since 1987.  The physician noted that the Veteran works as a truck driver transporting heavy cargo.  During the examination, the Veteran made no specific recall of a related injury and no specific activity that would have triggered the back pain.  He also noted that the Veteran's x-rays showed signs of a degenerative disc disease in the L4-L5 region.  

In a May 1991 treatment record, the Veteran continued to complain of chronic back pain.  In August and October of 1991, he elaborated to the physician that he is a truck driver and had just returned from a long trip, where he had been driving for two days.  There, he also indicated that he had sustained a back injury in 1980 without further elaboration.  This account differs from the previous statement he made to the physician in March 1991.  In his December 1995 treatment record, the physician noted that the Veteran continued to experience chronic back pain, which reportedly has worsened since a car accident in 1994.  The Veteran described the pain to be radiating down his right leg.  Upon physical examination, the physician found no evidence of atrophy and that the Veteran had a normal range of motion.  A sensory examination however, revealed a decrease from L1 through S2 to pin prick on the right lower extremity.  

The Veteran's September 2002 MRI of the lower spine showed prominence of the fatty tissues of the anterior central canal, L3 to L5 level with moderate to considerably small thecal sac, compared to his MRI in August 1997.  It also showed a bulging disc and superimposed central disc protrusion at the L5-S1 level with moderate central stenosis.  In April 2010, the physician noted that the Veteran's MRI of the cervical spine showed a 3-4 level disease at C2 and C6 with mild to moderate stenosis.  

The Veteran was later afforded a VA examination in February 2016.  There, the examiner diagnosed the Veteran with degenerative arthritis of the spine.  He reported flare ups and functional loss, limiting his ability to lift and move heavy objects.  However, after a range of motion test, the Veteran demonstrated normal ranges but with pain on motion.  His condition did not result in abnormal gait or abnormal spinal contour.  Upon physical examination, the examiner found that the Veteran had degenerative changes to disc space narrowing with bony spurring at L4-5 and L5-S1 levels.  After reviewing the Veteran's claims file, the examiner opined that the Veteran's condition was less likely than not incurred in or caused by service.  The examiner explained that after a review of the Veteran's STR, he could not find a history of a thoracolumbar spinal condition and that his condition began after his separation from military service.  

The probative medical evidence of record does not support a conclusion of a nexus relationship between his back disability and his service.  While the Board acknowledges that the Veteran had a back pain complaint during service, later records did not support a claim of continuous back condition.  The Board can reasonably infer that whatever back pain that the Veteran had experienced in December 1967, had resolved during service, before his separation.  Based on the various medical treatment record, the Veteran has reported to the physician that he had a sustained an injury in 1980 that involved his back.  He also stated that he was involved in a car accident in 1994, which had possibly caused or aggravated his back condition.  Furthermore, the Veteran was employed as a truck driver for several years.  His duties required him to drive long distances and for several hours at a time, which may be a contributing factor affecting his back.  

While service connection may be granted for diseases such as arthritis under 38 C.F.R. §3.309(a), the disease or illness must have manifested within one year after separation from service.  Here, the Veteran did not report his back pain until several years later to a physician in 1991.  Even though he reported that the back pain began in 1987, the time that has lapsed is still well beyond the required one year.  Based on these circumstances, coupled with the February 2016 examiner's opinion, the Board finds that service connection for a low back condition is not warranted.  

IV.  Total Disability rating based on Individual Unemployability

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.34, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment. If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).

A 100 percent schedular rating is a higher benefit than a TDIU. Thus, when a 100 percent rating has been granted a TDIU claim is often moot.  However, this is not universally true as set forth by the Court in Bradley v. Peake, 22 Vet. App. 280 (2008).  In that case, the Court reiterated that the Secretary is required to maximize benefits.  Id. at 294.  The Court held that where TDIU could be granted based on a disability other than the one rated at 100 percent disabling, there would be no duplicate counting of disabilities for both the TDIU and the schedular rating to remain in effect.

However, the Veteran is also currently service connected for coronary artery disease, rated as 60 percent and diabetes mellitus, rated 20 percent.  It is clear that the Veteran has more than two service connected disabilities with a collective disability rating over the required 70 percent with at least one disability ratable at 60 percent.  Accordingly, the criteria for TDIU have been met.  


ORDER

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder prior to February 17, 2011 is denied. 

Entitlement to a disability rating in excess of 70 percent from February 17, 2011 to February 26, 2013 for posttraumatic stress is denied. 

Entitlement to service connection for low back condition is denied. 



Entitlement to total disability based on individual unemployability is granted.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


